Citation Nr: 0931473	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-11 739A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in a document dated March 2009, it 
appears that the Veteran raises claims for hypertension and 
cardiovascular disease.  The Board refers this issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The Veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The Veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence from 
the RO dated in May 2004.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claim and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008; see 74 Fed. 
Reg. 14491 (Mar. 31, 2009)).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service personnel records reflect that the Veteran served in 
the United States Army.  He performed service in Vietnam from 
August 1966 to August 1967.  His military occupational 
specialty was mechanical maintenance helper (63A10) and that 
he served with the 135th Heavy Equipment Maintenance Company.  
Personnel records further show that the Veteran received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  Service personnel records do not credit the Veteran 
with involvement in any campaigns while stationed in Vietnam.  

In this case, the Veteran's pre-induction examination dated 
September 1965 showed a normal psychiatric evaluation.  
Service treatment records are silent for complaints, 
treatment or a diagnosis  of a psychiatric disorder, 
including PTSD.  The Veteran's August 1967 separation 
examination report showed a normal psychiatric evaluation.

A mental health initial evaluation note from the Columbia VA 
medical center (VAMC) dated April 2000 noted that the Veteran 
presented with nightmares and flashbacks related to his tour 
in Vietnam from 1966 to 1967.  It was reported that these 
flashbacks and nightmares occurred three to four times a 
month and had increased in intensity.  The Veteran further 
explained that he awakened screaming and sweating.  He also 
reported a startled response, hypervigilence and increased 
irritability, especially with his employees.  He related that 
he was a self-employed plumber.  The Veteran's examining 
social worker provided a GAF score of 65.  In June 2000, the 
Veteran stated that his wife had told him that he fought and 
talked in his sleep and that he had to sleep in a different 
bed than his wife because he had hit her in his sleep.  

In a March 2003 VA outpatient mental health note , a 
psychiatrist stated that the Veteran had nightmares of 
Vietnam and that he had evacuated vehicles and carried guns 
to the war zone.  He added that the Veteran had nightmares 
about being shot and being captured and tortured.  He 
additionally stated that the coverage of war on television 
brought the Veteran back to Vietnam.

In a September 2003 VAMC treatment note, the Veteran reported 
that he felt nervous in front of his eight plumbing students 
and that he was concerned that he would not be able to 
continue to work until he reached the age of retirement .  He 
added that when he woke up he felt he was back in Vietnam and 
checked his perimeter.  The psychiatrist provided a GAF score 
of 48; and noted that the Veteran's depression screen results 
were negative.  In a VAMC treatment note dated June 2004, the 
Veteran again noted sleep impairment, intrusive daily 
thoughts about Vietnam and depression.  The diagnosis was 
posttraumatic stress disorder.  

In January 2005 the Veteran provided a statement noting that 
he could not recall specific dates or locations regarding his 
stressor.  He stated that within six months of his tour while 
on convoy missions in Vietnam he was subjected to mortar 
attacks and incoming enemy fire while he delivered supplies 
and equipment to other units in the field.  He added that his 
primary base was Cam Ranh Bay.  He stated that he believed 
the rocket attacks and incoming fire occurred during the 
months of January, February and March of 1967.  He stated 
that he served with the 135th heavy equipment maintenance 
company.  He added that he feared for his life and saw 
soldiers wounded and killed when he delivered supplies to 
other units.  He was unable to recall the exact locations or 
the names of the individuals he saw wounded and killed during 
the mortar attacks.  

In April 2005, a request was made by the VA Appeals 
Management Center (AMC) to the U.S. Army and Joint Services 
Records Research Center (JSRRC) in order to find verification 
of the stressor claimed by the Veteran.  The AMC provided the 
information that the Veteran was with the 135th Heavy 
Equipment Maintenance Company at Cam Ranh Bay between January 
and March 1967.  The AMC added that the Veteran had said that 
the stressing experience had been mortar attacks on a convoy 
and that he had witnessed casualties. 

In a June 2005 statement, a readjustment therapist from the 
Vet Center stated that the Veteran was a client in the Vet 
Center between October 1999 and December 2000.  The Veteran 
attended sessions only on a periodic basis due to his self 
employment as a plumber.  The therapist stated that the 
Veteran presented with PTSD related systems and that 
interviews revealed ongoing intrusive thoughts and memories 
of the Veteran's Vietnam War experience.  

In a VAMC treatment note dated July 2005, the Veteran stated 
that he did not sleep and suffered from nightmares, panic 
attacks and hypervigilence.  He added that he had trouble in 
crowds, had become irritable, and had a hard time enjoying 
things as he had before Vietnam.  He stated that he drove a 
truck in Vietnam and sometimes had to be on guard while 
delivering guns and supplies.  In an August 2005 VAMC 
treatment note, the Veteran's related being mortared and 
witnessing death that he believed led to his PTSD symptoms.  
He stated that his concentration was deteriorating and his 
PTSD symptoms had increased.  The diagnosis was PTSD and a 
GAF score of 50.  Additional VA treatment records note 
ongoing complaints related to PTSD.

March 2007 email correspondence from JSRRC Special Work Team 
requested that additional information be obtained from the 
Veteran regarding his whereabouts in Vietnam, noting that Cam 
Ranh Bay was on the border of two provinces, and the location 
of the convoy to which the Veteran was attached needed to be 
ascertained.   
In March 2007, the Veteran was sent a letter from the AMC 
requesting information on the specific area of the convoy 
attack in Vietnam that the Veteran had experienced.  No reply 
to the request was found in the Veteran's claims file.  

VAMC treatment records dated June 2007 noted additional 
complaints regarding symptoms of PTSD.  

In a JRSCC report dated July 2007, the JRSCC noted that the 
available combat unit records submitted by the 135th Heavy 
Equipment Maintenance Company were reviewed and no enemy 
mortar attack could be documented against the company.  They 
additionally stated that they were unable to verify an attack 
against the unit's base camp located at Cam Ranh Bay during 
this time period.  The JRSCC added that after searching the 
available morning reports and casualty databases, it was 
unable to document any casualties from the 135th Maintenance 
Battalion during the stressor period.

In a May 2008 correspondence to the Veteran, the AMC stated 
that it had sent the Veteran a letter requesting further 
information about the stressful event indicated in his claim.  
The AMC stressed that such information should be sent so that 
it could move forward with his case, the AMC additionally 
stated that without such information the AMC could deny his 
claim or be forced to give the Veteran a lesser compensation.  
In a March 2008 description of the incident, the Veteran 
stated that he was under mortar attack and for some time also 
under ground fire and that he feared for his life.  He added 
that he saw his buddies killed and wounded and concluded that 
he wished he did not have to discuss such unpleasant 
memories.

In March 2009, the Veteran provided a statement in his VA-9 
substantive appeal form.  In his appeal form, the Veteran 
stated that throughout his tour of duty he was not provided 
psychological help.  He described the experience of 
constantly viewing dead bodies of soldiers and civilians.  He 
also described having to endure racial discrimination.  The 
Veteran explained that he felt that the army had stripped him 
of everything but his faith.  He explained that he was 
threatened which caused psychic numbing, internal rage, 
intense anxiety and thoughts of retaliation.  He also 
described the feeling of guilt which had consumed his 
thoughts everyday as he wondered if he had killed anyone.  He 
explained that the worst feelings occurred when he saw 
automobile accidents especially when there were bodies on the 
road.  He said that seeing accidents caused him to become 
depressed and lose interest in doing anything.  He also 
stated that the smell of road kill made him think of dead 
bodies in Vietnam.  Additionally, the Veteran stated that his 
inability to sleep had taken a toll on his physical health.  
He remarked that there were drastic changes in his 
personality before and after Vietnam.  He said that he 
stopped doing fun things like fishing, hunting and sporting 
events and he no longer liked to be in large gatherings.  
Additionally, the Veteran stated that he could know longer go 
into the woods because they reminded him of Vietnam jungles.  

In his appellant's April 2009 post remand brief, the 
Veteran's representative cited author Patricia D. Brown who 
has asserted that when she was in Cam Ranh Bay between August 
1966 and August 1967 she was under mortar attack.

The Veteran's friend, N.M., provided a statement in support 
of the Veteran's claim in May 2009.  In his statement, N.M. 
explained that he had been friends with the Veteran for over 
fifty years and that when the Veteran returned home from 
Vietnam he was a very reserved person.  N.M. stated that the 
Veteran no longer played baseball hunted, fished or had beer.  
He also stated that he noticed that the Veteran had become an 
angry person and that his wife and children told him that the 
Veteran had a short fuse about certain subjects.  


An award of service connection for PTSD "requires medical 
evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

The Veteran presently carries a diagnosis of PTSD.  The 
medical examiners have related this diagnosis to in service 
stressors.  However, the problem remains that there is no 
credible supporting evidence verifying the claimed stressor 
upon which the Veteran bases his claim.  As there is no 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor, service 
connection for PTSD cannot be established.  See 38 C.F.R. § 
3.304(f), Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
While the mental health professionals have opined that the 
veteran's PTSD is a result of an event that occurred during 
his service, these opinions are not based on a documented 
stressor related to service.  The Board finds that such 
reports have limited probative value as they are merely a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of lay history is not transformed into 
medical evidence simply because it was transcribed by a 
medical professional); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  

The Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)

In order to prove that the Veteran's PTSD is a result of an 
in-service event or incident, the Veteran must show credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, no such 
supporting evidence has been provided by the Veteran.  
Furthermore, VA, through the JSRRC, has made numerous 
attempts to gather information regarding the Veteran's claim 
that he was under mortar attack while stationed in Vietnam.  
Using the Veteran's personnel records and the Veteran's 
account of the attack, the JSRCC searched all available 
records.  In a JRSCC report dated July 2007, the JRSCC noted 
that the available combat unit records submitted by the 135th 
Heavy Equipment Maintenance Company were reviewed and no 
enemy mortar attack could be documented against the company.  
They additionally stated that they were unable to verify an 
attack against the unit's base camp located at Cam Ranh Bay 
during this time period.  The JRSCC added that after 
searching the available morning reports and casualty 
databases, it was unable to document any casualties from the 
135th Maintenance Battalion during the stressor period.  As 
no credible supporting evidence can be located, the Board 
must deny the Veteran's claim for service connection for 
PTSD.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


